Citation Nr: 0907622	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  08-16 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; his wife; a friend


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg in November 
2008 to present testimony on the issues on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO jurisdiction over that evidence.

The Veteran has a pending claim for service connection for 
cancers of the prostate and colon.  See VA Form 21-4138, 
Statement in Support of Claim, received in July 2008.  It 
appears that the RO has created a temporary file on the basis 
of this claim.  However, in the event that this claim has not 
yet been processed, it is hereby referred to the RO.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  In his November 2008 hearing before the 
undersigned, he credibly testified as to his duties while on 
board the USS Biloxi during World War II.  He reported that 
he was an electrician's mate assigned to the Gunnery 
Department, in charge of maintaining the five inch guns on 
the deck of the ship.  He testified that he was constantly 
exposed to gunfire, bombs, and plane crashes during 
engagements with the enemy.  He also credibly testified as to 
episodes where he was particularly exposed to gunfire which 
made his ears ring for a period of weeks.  His service 
personnel records confirm that he was stationed on the USS 
Biloxi from December 1943 to April 1946 and that he 
participated in no less than nine combat campaigns, including 
three bombardment campaigns and the Iwo Jima occupation in 
February 1945.  These records also show that he received a 
Meritorious Captain's Mast in March 1945 for his work 
disassembling the shield, guns, and carriage of a five inch, 
58 twin mount, then reassembling and test firing the 
apparatus for a period of 21 days, working long hours and 
through all recreation and leisure time. 

These records clearly show that the Veteran sustained noise 
exposure more significant than that described in his August 
2007 VA examination, i.e., that he was "on deck a few times 
when the guns went off."  Additionally, the Veteran has more 
specifically described his post-service noise exposure as an 
electrician as entailing "not exceptional" noises.  
Whenever he worked near the presses, he was issued hearing 
protection.  He also clarified that he stopped hunting when 
he was 30 years of age due to orthopedic difficulties.  As a 
more accurate history is now available, a contemporaneous VA 
examination must be conducted and an opinion sought which is 
based on all of the evidence of record.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA audio 
examination to determine the nature and 
etiology of his bilateral sensorineural 
hearing loss and tinnitus.  The claims 
file must be reviewed in conjunction with 
the examination.  All testing deemed 
necessary must be conducted and results 
reported in detail.  Based on the review 
and the physical examination, the examiner 
is asked to render an opinion as to 
whether it is at least as likely as not 
that the veteran's current hearing loss 
and tinnitus are medically related to the 
noise exposure he experienced service.  

The examiner is reminded that the term 
"as likely as not" does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the proposition as it 
is to find against it.  The whole file 
must be reviewed, however, attention is 
invited to the Veteran's tabbed service 
personnel records demonstrating 
participation in nine combat campaigns, 
including three bombardment campaigns and 
the Iwo Jima occupation in February 1945; 
his hearing testimony regarding his noise 
exposure during and after service; and his 
November 2008 typewritten statement 
regarding the same.  A rationale for any 
opinion offered is requested.

2.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The Veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



